--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Exhibit 10.3

BANCORP

EMPLOYMENT AGREEMENT

FOR

BOBBY L. DUMILIEU

Dated as of March 1, 2006

--------------------------------------------------------------------------------

Table of Contents             Page    1.    EMPLOYMENT    1  2.    TERM OF
AGREEMENT    1      2.1    Initial Term/Automatic Renewal    1      2.2   
Perpetual Term After Change in Control    2      2.3    Termination Upon
Retirement    2  3.    NO TERM OF EMPLOYMENT    2  4.    DUTIES    2      4.1   
Duties    2      4.2    Obligations    2  5.    COMPENSATION    2      5.1   
Base Salary    2      5.2    Vacation    2      5.3    Stock Options    3     
5.4    Long-Term Care Insurance    3      5.5    Club Dues    3      5.6   
Other Benefits    3      5.7    Reimbursements    3      5.8    Other Benefit
Agreements    3  6.    TERMINATION    4      6.1    For Cause    4      6.2   
Without Cause    4      6.3    For Good Reason    4      6.4    Resignation   
4      6.5    Death or Disability    4      6.6    Retirement    4  7.   
DEFINITIONS    5      7.1    Cause    5      7.2    Good Reason    5      7.3   
Disability    7      7.4    Change in Control    7  8.    PAYMENT UPON
TERMINATION    8  9.    RETIREMENT BENEFITS    8      9.1    Stock Option
Vesting    8      9.2    401(k) Contribution    8      9.3    Retiree Health
Insurance    8      9.4    Long-Term Care Insurance    8  10.    CONSIDERATION
FOR RELEASE OF CLAIMS    9      10.1    Normal Retirement Benefits    9  11.   
CONSIDERATION FOR NOT COMPETING    9      11.1    Self-Imposed Limitation    9 
    11.2    Amount/Payment of Consideration    9  12.    CHANGE IN CONTROL
RETENTION BONUS    9                                           


i

--------------------------------------------------------------------------------

13.    IRC 280G ADJUSTMENT    10  14.    CONFIDENTIALITY AND CREATIVE WORK   
10      14.1    Nondisclosure    10      14.2    Return of Material    11     
14.3    Injunctive Relief    11      14.4    Creative Work    11  15.    DISPUTE
RESOLUTION    11      15.1    Arbitration    11      15.2    Expenses/Attorneys'
Fees    12      15.3    Injunctive Relief    12  16.    NOTICES    12  17.   
GENERAL PROVISIONS    12      17.1    Governing Law    12      17.2    Saving
Provision    13      17.3    Survival Provision    13      17.4    Captions and
Counterparts    13      17.5    Entire Agreement    13      17.6    Previous
Agreement    13      17.7    Waiver/Amendment    13      17.8    Assignment   
13  18.    ADVICE OF COUNSEL    14                               




ii

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

            This Employment Agreement (this "Agreement") by and among BANCORP,
an Oregon corporation (the "BANCORP"), PREMIERWEST BANK, an Oregon state
chartered bank (the "BANK") (PREMIERWEST BANK and the BANK are, collectively,
referred to as "PREMIERWEST") and BOBBY L. DUMILIEU ("EXECUTIVE"), is dated
March 1, 2006.

RECITALS

          A. Incentive to Continued Service. PREMIERWEST recognizes that
EXECUTIVE possesses unique skills, knowledge, and experience related to
PREMIERWEST'S business and EXECUTIVE has made and is expected to continue to
make major contributions to the profitability, growth and financial strength of
PREMIERWEST and its affiliates. To assure itself of the continuity of
management, PREMIERWEST desires to provide incentives for EXECUTIVE to remain
employed until retirement age and following a Change in Control.

          B. No Currently Anticipated Change in Control. As of the date of this
Agreement none of the conditions or events included in the definition of the
term "golden parachute payment" that is set forth in Section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(l)(ii) [12 CFR 359.1(f)(l)(ii)]
exists or, to the best knowledge of PREMIERWEST, is contemplated insofar as
PREMIERWEST or any affiliates are concerned.

AGREEMENT

        1. EMPLOYMENT. The BANK shall continue to employ EXECUTIVE to serve as
Executive Vice President - Branch Administration according to the terms and
conditions of this Agreement, for the period stated in Section 2 below.

        2. TERM OF AGREEMENT.

                2.1 Initial Term/Automatic Renewal. The initial term of this
Agreement shall expire on December 31, 2006. On each anniversary of the
expiration date, this Agreement shall be extended automatically for one (1)
additional year unless the BANK'S Board of Directors (the "Board") determines
that the term shall not be extended. If the Board determines not to extend the
term, it shall promptly notify EXECUTIVE in writing and this Agreement will
remain in force only until its term expires. The Board's decision not to extend
the term of this Agreement may be exercised at any time, at its sole discretion.
The termination of employment that results from such action shall be deemed a
termination prior to the expiration of this Agreement pursuant to the provisions
of Section 6, below, and, as a result thereof, EXECUTIVE may be entitled to
benefits as provided in Section 8, 9, 10 and/or 11, below.

1

--------------------------------------------------------------------------------

             2.2 Perpetual Term After Change in Control. Following a Change in
Control, this Agreement will be subject to a perpetual term and will only be
terminable with EXECUTIVE'S written consent.

             2.3 Termination Upon Retirement. Unless sooner terminated,
EXECUTIVE'S employment shall terminate automatically when he reaches age 65.

     3. NO TERM OF EMPLOYMENT. Notwithstanding the term of this Agreement, the
BANK may terminate EXECUTIVE'S employment at any time for any lawful reason or
for no reason at all, subject to the provisions of this Agreement.

     4. DUTIES.

                4.1 Duties. As Executive Vice President - Branch Administration,
EXECUTIVE shall serve under the direction of the President & Chief Executive
Officer (the "Supervisor") and in accordance with the Articles of Incorporation
and Bylaws (as each may be amended or restated from time to time) of the BANK.

                4.2 Obligations.

                     (a) EXECUTIVE agrees that to the best of EXECUTIVE'S
ability and experience, EXECUTIVE will at all times loyally and conscientiously
perform all of the duties and obligations required of EXECUTIVE pursuant to the
express and implicit terms of this Agreement and as directed by the Supervisor.

                     (b) EXECUTIVE shall devote EXECUTIVE'S entire working time,
attention and efforts to PREMIERWEST'S business and affairs, shall faithfully
and diligently serve PREMIERWEST'S interests and shall not engage in any
business or employment activity that is not on PREMIERWEST'S behalf (whether or
not pursued for gain or profit) except for (a) activities approved in writing in
advance by the Supervisor and (b) passive investments that do not involve
EXECUTIVE providing any advice or services to the businesses in which the
investments are made.

    5. COMPENSATION. For all services performed under this Agreement,
PREMIERWEST agrees to pay the following compensation and benefits:

             5.1 Base Salary. EXECUTIVE'S annual base salary is $120,000.00
payable in semi-monthly installments (the "Base Salary"). EXECUTIVE'S base
salary shall be subject to annual review by the Board's Compensation Committee.
Taking into account the committee's recommendation, the BANK may increase the
Base Salary, but the Base Salary shall not be reduced.

             5.2 Vacation. EXECUTIVE is entitled to not less than four (4) weeks
of paid vacation per calendar year to be used in accordance with the terms and
conditions of the PREMIERWEST'S personnel policies. Paid vacation for a partial
year's employment shall be prorated on a daily basis. Notwithstanding anything
in the personnel policies to the contrary, up to two weeks of EXECUTIVE'S four
weeks of paid vacation may be carried over from one year

2

--------------------------------------------------------------------------------

to the next if unused by the end of the year, but EXECUTIVE shall not be
entitled under any circumstance to payment for unused vacation.

             5.3 Stock Options. EXECUTIVE is eligible to participate in the
PREMIERWEST'S stock option plans and other stock-based compensation, incentive,
bonus, or purchase plans currently existing or adopted during the term of this
Agreement for the benefit of officers or employees.

             5.4 Long-Term Care Insurance. PREMIERWEST may commence paying the
premiums on long term care insurance policies for EXECUTIVE and EXECUTIVE'S
spouse, provided EXECUTIVE and EXECUTIVE'S SPOUSE qualify for such insurance.
PREMIERWEST may cease to pay such premiums at any time prior to a Change in
Control or prior to vesting of such benefits under Section 9 or 10 below, but
following a Change in Control or vesting of the benefits under Section 9 or 10
below, PREMIERWEST shall continue to pay all remaining premium payments, if
PREMIERWEST has made a premium payment on the policy the preceding 12 months.

             5.5 Club Dues. During the term of this Agreement, PREMIERWEST shall
pay EXECUTIVE'S monthly golf and social dues at the Rogue Valley Country Club.

             5.6 Other Benefits. EXECUTIVE is entitled to participate in all
officer or employee compensation, bonus, incentive, and benefit plans in effect
from time to time throughout the term of this Agreement which PREMIERWEST
generally makes available to its officers and employees, including without
limitation plans providing medical, dental, disability, and group life benefits,
and 401(k) retirement plans, and to receive any and all other fringe benefits
generally made available by PREMIERWEST to its officers and employees, from time
to time, provided that EXECUTIVE satisfies the eligibility requirements for any
such plans or benefits.

             5.7 Reimbursements. EXECUTIVE shall be entitled to reimbursement
for all reasonable business expenses incurred in performing his obligations
under this Agreement, including but not limited to all reasonable business
travel and entertainment expenses incurred while acting at the request of or in
the service of PREMIERWEST, provided such expenses are incurred and accounted
for in accordance with the policies and procedures established from time to time
by PREMIERWEST.

             5.8 Other Benefit Agreements. Contemporaneously with the execution
of this Agreement, EXECUTIVE and PREMIERWEST shall join in executing the are
already parties to the following additional benefit agreements, the benefits
under which shall be governed solely by the terms of those agreements:

                    (a) Supplemental EXECUTIVE Retirement Plan Agreement (SERP)
(retirement benefits); and

                    (b) Deferred Compensation Agreement.

3

--------------------------------------------------------------------------------

         6. TERMINATION. EXECUTIVE'S employment may be terminated before the
expiration of this Agreement as described in this Section, in which event
EXECUTIVE'S compensation and benefits shall terminate except as otherwise
provided in this Agreement. Any purported termination by PREMIERWEST or by
EXECUTIVE shall be communicated by written notice of termination to the other.
The notice must state (i) the specific termination provision of this Agreement
relied upon, (ii) the date on which termination shall become effective and (iii)
if Termination For Cause or Termination For Good Reason the notice must state in
reasonable detail the facts and circumstances forming the basis for termination.
Employment shall terminate:

                 6.1 For Cause. Upon delivery to EXECUTIVE of notice of
termination of EXECUTIVE for Cause (as defined in Section 7.1 below), along with
a copy of the duly adopted Board resolution finding Cause, as described below
("Termination For Cause").

                        (a) As a prerequisite to Termination For Cause, at a
meeting called and held for such purpose the Board must adopt a resolution which
(i) contains findings that, in the good faith opinion of the Board, EXECUTIVE
has committed an act constituting Cause, and (ii) specifies the particulars
thereof in detail. The resolution must be adopted by the affirmative vote of at
least 75% of the directors of the Board.

                        (b) Notice of that meeting and the proposed Termination
For Cause shall be given to EXECUTIVE a reasonable amount of time before the
meeting. EXECUTIVE and his counsel (if EXECUTIVE chooses to have counsel
present) shall have a reasonable opportunity to be heard at the meeting. Nothing
in this Agreement limits EXECUTIVE'S or his beneficiaries' right to contest the
validity or propriety of the Board's determination of Cause.

                 6.2 Without Cause. Upon PREMIERWEST'S termination of EXECUTIVE
without Cause, upon 90 days' written notice, at any time in PREMIERWEST'S sole
discretion, for any reason other than for Cause or for no reason ("Termination
Without Cause"). A Change in Control does not in itself constitute Termination
Without Cause.

                 6.3 For Good Reason. Upon EXECUTIVE'S termination of the
employment for Good Reason (as defined in Section 7.2 below) ("Termination For
Good Reason").

                 6.4 Resignation. Upon EXECUTIVE'S voluntary resignation without
Good Reason ("Resignation"), written notice of which EXECUTIVE must give to
PREMIERWEST at least 90 days in advance of Resignation.

                 6.5 Death or Disability. Upon EXECUTIVE'S death or Disability
(as defined in Section 7.3 below).

                 6.6 Retirement. Upon EXECUTIVE reaching the retirement age of
65 ("Retirement Age"). The automatic termination upon reaching Retirement Age is
referred to as "Retirement."

4

--------------------------------------------------------------------------------

        7. DEFINITIONS.  

            7.1 Cause. "Cause" for EXECUTIVE'S termination will exist upon the
occurrence of one or more of the following events:

                     (a) Fraudulent Conduct. An intentional act of fraud,
embezzlement, or theft by EXECUTIVE in the course of his employment with the
BANK. No act or failure to act on EXECUTIVE'S part shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence. An
act or failure to act on EXECUTIVE'S part shall be considered intentional if it
is not in good faith and if it is without a reasonable belief that the action or
failure to act is in PREMIERWEST'S best interests;

                     (b) Material Breach of Agreement. A material breach by
EXECUTIVE of this Agreement if such breach is not remedied or is not being
remedied to the Board's satisfaction within 30 days after written notice
including a detailed description of the breach has been delivered by the Board
to EXECUTIVE;

                     (c) Gross Negligence/Insubordination. Gross negligence or
insubordination by EXECUTIVE in the performance of his duties as an officer of
the BANK if such gross negligence or insubordination is not remedied or is not
being remedied to the Board's satisfaction within 30 days after written notice
including a detailed description of the gross negligence or insubordination has
been delivered by the Board to EXECUTIVE;

                     (d) Breach of Fiduciary Duties. A breach by EXECUTIVE of
his fiduciary duties to the BANK and its stockholders or misconduct involving
dishonesty in his capacity as an officer of the BANK;

                     (e) Criminal Conviction. Conviction of EXECUTIVE for a
felony or conviction of a misdemeanor involving moral turpitude;

                     (f) Violation of Law. Intentional violation of any law or
significant policy of BANCORP or the BANK committed in connection with
EXECUTIVE'S employment, which has a material adverse effect on BANCORP or the
BANK; or

                     (g) FDIC Removal Order. Removal of EXECUTIVE from office or
permanent prohibition of EXECUTIVE from participating in the conduct of
PREMIERWEST BANK'S affairs by an order issued under section 8(e)(4) or (g)(l) of
the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(l).

             7.2 Good Reason. "Good Reason" for EXECUTIVE'S resignation of
employment will exist upon the occurrence, without EXECUTIVE'S consent, of one
or more of the following events, if EXECUTIVE has informed PREMIERWEST in
writing of the circumstances described below in this Section 7.2 that could give
rise to Termination For Good Reason and PREMIERWEST has not removed the
circumstances within 30 days of the written notice:

5

--------------------------------------------------------------------------------

                 (a) Reduction in Base Salary. A reduction of EXECUTIVE'S Base
Salary;

                 (b) Reduced Participation in Bonus, Incentive, Compensation,
and Other Plans. A reduction of EXECUTIVE'S bonus, incentive, and other
compensation award opportunities under BANCORP'S benefit plans and the BANK'S
benefit plans, unless in the case of either, a company-wide reduction of all
officers' award opportunities occurs simultaneously;

                 (c) Participation in Benefit Plans. Discontinuance of
EXECUTIVE'S participation in any officer or employee benefit plan maintained by
BANCORP or by the BANK, unless the plan is discontinued by reason of law or loss
of tax deductibility to PREMIERWEST with respect to contributions to the plan,
or is discontinued as a matter of BANCORP policy or PREMIERWEST BANK policy
applied equally to all participants in the plan;

                (d)  A Reduction in Responsibilities or Status based on one of
the following:

                         (1) Assignment to EXECUTIVE of duties or
responsibilities that are materially inconsistent with EXECUTIVE'S position as
stated in this Agreement or that represent a material reduction of his
authority;

                         (2) Any other action by PREMIERWEST that results in a
material reduction or material adverse change in EXECUTIVE'S position,
authority, duties or responsibilities; or

                         (3) Failure to appoint or reappoint EXECUTIVE to the
position stated in this Agreement;

                         (4) Following a Change in Control, failure to retain
EXECUTIVE in an executive officer position with authority, duties or
responsibilities consistent with that of an executive officer.

(Subsections (d)(1), (2) and (3) do not apply following a Change in Control);

             (e) Failure to Obtain Assumption Agreement. The failure of a
successor or assign of the BANK to assume and agree to perform this Agreement,
if assignment and assumption does not occur automatically under operation of
law;

             (f) Termination without Compliance with this Agreement. Termination
by PREMIERWEST of EXECUTIVE'S employment without the notice required under this
Agreement;

             (g) Material Breach. A material breach of this Agreement by
PREMIERWEST that is not corrected within a reasonable time; or

             (h) Relocation of EXECUTIVE. Requiring EXECUTIVE to change his
principal work location, to any location that is more than 35 miles from the
location of EXECUTIVE'S office.

6

--------------------------------------------------------------------------------

             7.3 Disability. "Disability" shall mean that (i) EXECUTIVE has been
unable to perform EXECUTIVE'S duties under this Agreement as a result of
EXECUTIVE'S incapacity due to physical or mental illness for at least 90
consecutive calendar days or 150 calendar days during any consecutive 12 month
period and (ii) a physician selected by PREMIERWEST and its insurers and
acceptable to EXECUTIVE or EXECUTIVE'S legal representative (with such Agreement
on acceptability of the physician not to be unreasonably withheld), determines
the incapacity to be continuing, to the extent that EXECUTIVE cannot continue to
perform essential functions of EXECUTIVE'S position with or without reasonable
accommodation. EXECUTIVE shall not be deemed to be disabled, however, if he
returns to work on a full-time basis, with the ability to perform al essential
functions of EXECUTIVE'S position, within 30 days after PREMIERWEST gives him
notice of termination due to Disability. PREMIERWEST may require EXECUTIVE to
submit to such physical or mental evaluations and tests as the board of
directors deems appropriate.

            7.4 Change in Control. For purposes of this Agreement, a "Change in
Control" shall be deemed to have occurred when any of the following events take
place:

                 (a) Merger. BANCORP merges into or consolidates with another
corporation, or merges another corporation into BANCORP, and as a result, less
than 50% of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were the holders of
BANCORP'S voting securities immediately before the merger or consolidation. The
term "person" means an individual, corporation, partnership, trust, association,
joint venture, pool, syndicate, sole proprietorship, unincorporated organization
or other entity.

                 (b) Acquisition of Significant Share Ownership. A report on
Schedule 13D or another form or schedule (other than Schedule 13G) is filed or
is required to be filed under sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
BANCORP'S voting securities, but this paragraph (b) shall not apply to
beneficial ownership of voting shares of BANCORP owned by a qualified retirement
plan or held in a fiduciary capacity by an entity in which PREMIERWEST directly
or indirectly beneficially owns, or has the right to vote, 50% or more of the
outstanding voting securities;

                 (c) Change in Board Composition. During any period of two (2)
consecutive years, individuals who constitute BANCORP'S board of directors at
the beginning of the two-year period cease for any reason to constitute at least
a majority thereof; provided, however, that for purposes of this paragraph (c),
each director who is first elected by the board (or first nominated by the board
for election by stockholders) by a vote of at least two-thirds of the directors
who were directors at the beginning of the period shall be deemed to have been a
director at the beginning of the two-year period.

                 (d) Sale of Assets. BANCORP sells to a third party all or
substantially all of BANCORP'S assets. For this purpose, sale of all or
substantially all of BANCORP'S assets includes sale of PREMIERWEST BANK.

7

--------------------------------------------------------------------------------

         8. PAYMENT UPON TERMINATION. Upon termination of EXECUTIVE'S employment
for any of the reasons set forth in Section 6 above, EXECUTIVE or EXECUTIVE'S
estate, as appropriate, will receive payment for all Base Salary earned through
the date of termination and, except in the event of Termination For Cause or
Resignation, all unpaid bonus or incentive compensation due to EXECUTIVE for the
previous calendar year. Such amount shall be paid by the end of the business day
following termination or sooner if required by applicable law.

         9. RETIREMENT BENEFITS. Upon Retirement, EXECUTIVE shall additionally
be entitled to the following benefits:

                 9.1 Stock Option Vesting. EXECUTIVE shall also be fully vested
in any stock options, restricted stock grants, or other similar equity
compensation arrangements regardless of whether the respective plan provides for
accelerated vesting.

                 9.2 401(k) Contribution. PREMIERWEST shall contribute or cause
to be contributed to EXECUTIVE'S 401(k) plan account the matching and profit
sharing contributions, if any, that would have been made had EXECUTIVEs
employment not terminated before the end of the plan year.

                 9.3 Retiree Health Insurance. Subject to the conditions set
forth in this Section 9.3, EXECUTIVE shall be entitled to retiree health care
coverage for himself and his spouse for 15 years after termination of employment
as follows: (1) until EXECUTIVE and his spouse, respectively, reach the eligible
age for Medicare, the retiree health care coverage for each shall be
substantially similar to coverage maintained for PREMIERWEST employees ("Group
Coverage") and (2) after EXECUTIVE and his spouse, respectively, reach the
eligible age for Medicare, PREMIERWEST will provide Medicare Supplemental
Insurance comparable to the best of such policies offered by a major insurance
carrier in the market area. Eligibility to participate in the Group Coverage
shall be conditioned upon: i) coverage under similar insurance programs not
being available to EXECUTIVE and EXECUTIVEs spouse under benefit plans provided
by another employer of EXECUTIVE or his spouse; and ii) coverage under similar
insurance programs immediately prior to enrollment in the Group Coverage
programs. If EXECUTIVE dies within 15 years after termination of employment,
EXECUTIVE'S spouse shall continue to receive retiree health care coverage on the
same terms and conditions that EXECUTIVE would have; provided, however, such
spousal coverage will expire no later than 15 years after termination of
EXECUTIVE'S employment.

                 9.4 Long-Term Care Insurance. To the extent premiums on
EXECUTIVE and EXECUTIVE'S spouse's long-term care insurance remain to be paid,
if PREMIERWEST has made a payment within the previous 12 months, PREMIERWEST
shall continue to pay the remaining long-term care insurance premiums for
EXECUTIVE and EXECUTIVE'S spouse until fully paid or until EXECUTIVE'S death. If
EXECUTIVE dies and EXECUTIVE'S spouse is the beneficiary of the death benefit
under EXECUTIVE Survivor Income Agreement, EXECUTIVE'S spouse has the option to
request that PREMIERWEST pay the remaining premiums on her long term care
insurance policy and in exchange PREMIERWEST will reduce the amount of the
payment to EXECUTIVE'S spouse under EXECUTIVE Survivor Income Agreement by the
amount of such remaining premium payments.

8

--------------------------------------------------------------------------------

         10. CONSIDERATION FOR RELEASE OF CLAIMS. In the event of (i)
Termination Without Cause, (ii) Termination for Good Reason, or (iii) if
termination occurs for any reason other than Termination For Cause more than six
(6) months after a Change in Control, (each an "Eligible Termination Event")
PREMIERWEST will offer and EXECUTIVE may choose to execute the Separation
Agreement, attached hereto as Exhibit A, which provides for the release of
claims against PREMIERWEST. Provided EXECUTIVE executes and does not revoke
Section 7(a) of the Separation Agreement, EXECUTIVE will be entitled to the
benefits listed below in this Section 10 in consideration for the release of
claims.

                 10.1 Normal Retirement Benefits. EXECUTIVE will be entitled to
all of the benefits in Section 9 that EXECUTIVE would have received had the
employment terminated due to Retirement.

        11. CONSIDERATION FOR NOT COMPETING.

                11.1 Self-Imposed Limitation. In the event of an Eligible
Termination Event (as defined in Section 10 above), EXECUTIVE may choose to
indicate in the Separation Agreement that EXECUTIVE does not intend to engage in
certain activities competitive to PREMIERWEST, identified in Section 2 of the
Separation Agreement attached hereto as Exhibit A. For as long as EXECUTIVE does
not engage in such activities, up to a maximum of one year (the "Optional
Restriction Period"), PREMIERWEST will pay EXECUTIVE the consideration set forth
in Section 11.2. Unless EXECUTIVE executes the Separation Agreement (regardless
of whether EXECUTIVE revokes Section 7(a) of the Separation Agreement) and
indicates EXECUTIVE'S intention not to engage in the competitive activities,
PREMIERWEST will not compensate EXECUTIVE for refraining from engaging in such
activities.

                11.2 Amount/Payment of Consideration.

                        (a) As consideration for each month during the Optional
Restriction Period that EXECUTIVE does not engage in the competitive activities,
PREMIERWEST will continue to pay EXECUTIVE'S monthly Base Salary. Payment of the
consideration will be made starting the next regular pay period following
EXECUTIVE'S execution of the Separation Agreement.

                        (b) If the Eligible Termination Event occurs after a
Change in Control, the monthly Base Salary payment shall be increased by
one-twelfth (1/12) of the amount of any bonuses or incentive compensation earned
for the calendar year ended immediately before the year in which the Change in
Control occurred, or the subsequent year, if ended, whichever is greater. For
purposes of this Section, Termination for Cause or Termination for Good Reason
will be deemed to have occurred after a Change in Control if termination of
employment occurs after discussions between PREMIERWEST and a third party
regarding a Change in Control commence, if those discussions ultimately conclude
with a Change in Control.]

        12. CHANGE IN CONTROL RETENTION BONUS. If EXECUTIVE remains employed
with PREMIERWEST or its successor for six (6) months following a Change in
Control, as additional compensation for assisting PREMIERWEST with the Change in
Control transition and as a reward for continued service, upon termination of
employment (other than

9

--------------------------------------------------------------------------------

Termination For Cause), PREMIERWEST will pay EXECUTIVE an amount of cash equal
to the amount of interest that would have accrued had PREMIERWEST, upon the six
month anniversary of the Change in Control, paid to EXECUTIVE'S Deferral Account
under the Deferred Compensation Agreement, an amount equal to one times the sum
of (i) EXECUTIVE'S annual Base Salary and (ii) the amount of any bonuses or
incentive compensation earned for the calendar year ended immediately before the
year in which the Change in Control occurred, or the subsequent year, if ended,
whichever is greater.

         13. IRC 280G. If all or any portion of the amounts payable to EXECUTIVE
pursuant to this Agreement, the Benefit Agreements described in Section 5.10 and
the Stock Option Agreement described in Section 5.3, either alone or together
with other payment which the EXECUTIVE has the receive to receive from
PREMIERWEST, constitute "excess parachute payments" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), that
are subject to the excise tax imposed by Section 4999 of the Code (or similar
tax and/or assessment), EXECUTIVE shall be responsible for the payment of such
excise tax and PREMIERWEST shall be responsible for any loss of deductibility
related thereto; provided, however, that PREMIERWEST and EXECUTIVE shall
cooperate with each other and use all reasonable efforts to minimize to the
fullest extent possible the amount of excise tax imposed by Section 4999 of the
Code. If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of excise taxes payable by
EXECUTIVE is greater than the amount initially so determined, then EXECUTIVE
shall pay an amount equal to the sum of such additional excise taxes and any
interest, fines and penalties resulting from such underpayment. The
determination of the amount of any such excise taxes shall be made by the
independent accounting firm employed by PREMIERWEST immediately prior to the
Change in Control or such other independent accounting firm or advisor as may be
mutually agreeable to PREMIERWEST and EXECUTIVE in the exercise of their
reasonable good judgment.

        14. CONFIDENTIALITY AND CREATIVE WORK.

                14.1 Nondisclosure. EXECUTIVE covenants and agrees that he will
not reveal to any person, firm, or corporation any Confidential Information of
any nature concerning PREMIERWEST or its business, or anything connected
therewith. "Confidential Information" means all of PREMIERWEST'S confidential
and proprietary information and trade secrets in existence on the date hereof or
existing at any time during the term of this Agreement, including but not
limited to:

                         (a) the whole or any portion or phase of any business
plans, financial information, purchasing data, supplier data, accounting data,
or other financial information;

                         (b) the whole or any portion or phase of any research
and development information, design procedures, algorithms or processes, or
other technical information;

10

--------------------------------------------------------------------------------

                     (c) the whole or any portion or phase of any marketing or
sales information, sales records, customer lists, prices, sales projections, or
other sales information; and

                     (d) trade secrets, as defined from time to time by the laws
of the State of Oregon.

Notwithstanding the foregoing, Confidential Information excludes information
that, as of the date hereof or at any time after the date hereof, is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (1) by or through action of PREMIERWEST, or (2) by or through
action of another person not in violation of non-disclosure covenant with
PREMIERWEST. This Section does not prohibit disclosure required by an order of a
court having jurisdiction or a subpoena from an appropriate governmental agency
or disclosure made by EXECUTIVE in the ordinary course of business and within
the scope of his authority.

                 14.2 Return of Material. EXECUTIVE agrees to deliver or return
to PREMIERWEST upon termination of employment, or as soon thereafter as
possible, all written information and any other similar items furnished by
PREMIERWEST or prepared by EXECUTIVE in connection with his services hereunder.
EXECUTIVE will retain no copies thereof after termination of EXECUTIVE'S
employment.

                 14.3 Injunctive Relief. EXECUTIVE acknowledges that it is
impossible to measure in money the damages that will accrue to PREMIERWEST if
EXECUTIVE fails to observe the obligations imposed on him by this Section.
Accordingly, if PREMIERWEST institutes an action to enforce the provisions
hereof, EXECUTIVE hereby waives the claim or defense that an adequate remedy at
law is available to PREMIERWEST, and EXECUTIVE agrees not to urge in any such
action the claim or defense that an adequate remedy at law exists.

                 14.4 Creative Work. EXECUTIVE agrees that all creative work and
work product, including but not limited to all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by
EXECUTIVE during his employment with PREMIERWEST, regardless of when or where
such work or work product was produced, constitutes work made for hire, all
rights of which are owned by PREMIERWEST. EXECUTIVE hereby assigns to BANCORP
and to PREMIERWEST BANK all rights, title, and interest, whether by way of
copyrights, trade secret, trademark, patent, or otherwise, in all such work or
work product, regardless of whether the same is subject to protection by patent,
trademark, or copyright laws.

        15. DISPUTE RESOLUTION.

                15.1 Arbitration. The parties agree to submit any dispute
arising under this Agreement to final, binding, private arbitration in Medford,
Oregon. The disputes subject to arbitration include not only disputes involving
the meaning or performance of the Agreement, but disputes about its negotiation,
drafting, or execution. The dispute will be determined by a single arbitrator
and governed by the then-existing rules of arbitration procedure in Jackson
County Circuit Court, except as set forth herein. Instead of filing of a civil
complaint in Jackson

11

--------------------------------------------------------------------------------

County Circuit Court, a party will commence the arbitration process by noticing
the other party. The parties will choose an arbitrator who specializes in
employment conflicts from the arbitration list for Jackson County Circuit Court.
If no such arbitrator is available, the parties will choose a similarly
qualified arbitrator from any other arbitration list for other Circuit Courts in
Oregon. If the parties are unable to agree on an arbitrator within ten (10) days
of receipt of the list of arbitrators, each party will select one attorney from
the list, and those two attorneys shall select the arbitrator from the list
(with each of the two selecting attorneys then concluding their services and
each being compensated by the party selecting each attorney, subject to recovery
of such fees under Section 15.2) . The arbitrator may charge his or her standard
arbitration fees rather than the fees prescribed in the Jackson County Circuit
Court arbitration procedures. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for attorneys' fees,
costs and expenses in accordance with Section 15.2. There shall be no right to
review of the arbitrator's decision in court. The arbitrator's award may be
reduced to final judgment or decree in Jackson County Circuit Court.

                 15.2 Expenses/Attorneys' Fees. The prevailing party shall be
awarded all costs and expenses of the proceeding, including, but not limited to,
attorneys' fees, filing and service fees, witness fees, and arbitrators' fees.
If arbitration is commenced, the arbitrator will have full authority and
complete discretion to determine the "prevailing party" and the amount of costs
and expenses to be awarded.

                 15.3 Injunctive Relief. Notwithstanding any other provision of
this Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Jackson County Circuit Court to preserve the status
quo during the arbitration proceeding, provided however, that the party seeking
relief agrees that ultimate resolution of the dispute will still be determined
through arbitration and not through court process. The filing of the court
action for injunctive relief shall not hinder or delay the arbitration process.

         16. NOTICES. All notices, requests, demands, and other communications
provided for by this Agreement will be in writing and shall be deemed sufficient
upon receipt, when delivered personally or by a nationally-recognized delivery
service (such as Federal Express), or three (3) business days after being
deposited in the U.S. mail as certified mail, return receipt requested, with
postage prepaid, if such notice is properly addressed. Unless otherwise changed
in writing, notice shall be properly addressed to EXECUTIVE if addressed to the
address of EXECUTIVE on the books and records of PREMIERWEST at the time of
mailing of such notice, and properly addressed to PREMIERWEST if addressed to
BANCORP 503 Airport Road, Medford, OR 97504 Attention: Corporate Secretary.

        17. GENERAL PROVISIONS.

                17.1 Governing Law. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Oregon.

12

--------------------------------------------------------------------------------

             17.2 Saving Provision. If any part of this Agreement is held to be
unenforceable, it shall not affect any other part. If any part of this Agreement
is held to be unenforceable as written, it shall be enforced to the maximum
extent allowed by applicable law.

             17.3 Survival Provision. If any benefits provided under this
Agreement are still owed, or claims pursuant to this Agreement are still
pending, at the time of termination of this Agreement, this Agreement shall
continue in force, with respect to those obligations or claims, until such
benefits are paid in full or claims are resolved in full. The Sections related
to Confidential Information and Creative Work shall survive after termination of
this Agreement and shall be enforceable regardless of any claim Employee may
have against PREMIERWEST.

             17.4 Captions and Counterparts. The captions in this Agreement are
solely for convenience. The captions in no way define, limit, or describe the
scope or intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

             17.5 Entire Agreement. Except as otherwise stated herein, this
Agreement constitutes the sole Agreement of the parties regarding EXECUTIVE'S
benefits upon termination of employment and together with PREMIERWEST'S employee
handbook governs the terms of EXECUTIVE'S employment. Where there is a conflict
between the employee handbook and this Agreement, the terms of this Agreement
shall govern.

             17.6 Previous Agreement. This Agreement supersedes all prior oral
and written agreements between EXECUTIVE and PREMIERWEST, or any affiliates or
representatives of PREMIERWEST regarding the subject matters set forth herein.

             17.7 Waiver/Amendment. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any part thereof or the right of
any party thereafter to enforce each and every such provision. No waiver or any
breach of this Agreement shall be held to be a waiver of any other or subsequent
breach.

        17.8 Assignment.

                     (a) EXECUTIVE shall not assign or transfer any of
EXECUTIVE'S rights pursuant to this Agreement, wholly or partially, to any other
person or to delegate the performance of its duties under the terms of this
Agreement. If EXECUTIVE attempts an assignment or transfer that is contrary to
this Section, PREMIERWEST shall have no liability to pay any amount to the
assignee or transferee.

                     (b) The rights and obligations of PREMIERWEST under this
Agreement shall inure to the benefit of and be binding in each and every respect
upon the direct and indirect successors and assigns of PREMIERWEST'S, regardless
of the manner in which the successors or assigns succeed to the interests or
assets of PREMIERWEST'S. If this Agreement is not otherwise transferred to and
assumed by PREMIERWEST'S successor or assign by operation of

13

--------------------------------------------------------------------------------

law, PREMIERWEST shall require such successor of substantially all of the
business or assets of BANCORP to expressly assume and agree to perform
PREMIERWEST'S obligations hereunder.

                 (c) This Agreement shall not be terminated by the voluntary or
involuntary dissolution of PREMIERWEST, by any merger, consolidation or
acquisition where PREMIERWEST is not the surviving corporation, by any transfer
of all or substantially all of PREMIERWEST'S assets, or by any other change in
PREMIERWEST'S structure or the manner in which PREMIERWEST'S business or assets
are held. EXECUTIVE'S employment shall not be deemed terminated upon the
occurrence of one of the foregoing events.

                (d) This Agreement will inure to the benefit of and be
enforceable by EXECUTIVE'S personal or legal representatives, executives,
administrators, successors, heirs, distributees and legatees.

         18. ADVICE OF COUNSEL. EXECUTIVE acknowledges that, in executing this
Agreement, EXECUTIVE has had the opportunity to seek the advice of independent
legal counsel, and has read and understood all of the terms and provisions of
this Agreement. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

PREMIERWEST BANCORP      EXECUTIVE  By:  _____________________________    
_____________________________       BOBBY L. DUMILIEU  Its: President & Chief
Executive Officer            PREMIERWEST BANK      By 
_____________________________     Its: President & Chief Executive Officer     
 




14

--------------------------------------------------------------------------------



Exhibit A - Employment Agreement



SEPARATION AGREEMENT

     This SEPARATION AGREEMENT (this "Agreement") is entered into as of this
____ day of _______, 20__ , by and among BANCORP, an Oregon corporation,
PREMIERWEST BANK, an Oregon-chartered bank and wholly owned subsidiary of
BANCORP (the "BANK"), and BOBBY L. DUMILIEU (the "EXECUTIVE"). (BANCORP, the
BANK, and their subsidiaries and affiliates, including any entity or
organization controlling, controlled by, or under common control with BANCORP or
the BANK, are hereinafter sometimes referred to collectively or individually as
the "Corporation").

     WHEREAS, EXECUTIVE, BANCORP, and the BANK entered into an Employment
Agreement dated effective as of ______________, 2006 (as the same may be
amended, the "Employment Agreement") which provided that the Corporation would
provide certain benefits to EXECUTIVE after termination of his employment under
certain circumstances specified in the Employment Agreement as consideration for
EXECUTIVE'S for release of claims against PREMIERWEST and certain other benefits
as consideration for EXECUTIVE'S agreement not to engage in certain competitive
activities for a specified period of time;

     WHEREAS, EXECUTIVE'S employment will terminate on __________, 20____ (the
"Termination Date");

     WHEREAS, EXECUTIVE has consulted with counsel of EXECUTIVE'S choice
concerning this Agreement, or EXECUTIVE has chosen not to consult with counsel,
and EXECUTIVE, and as applicable EXECUTIVE'S counsel, have had the opportunity
to discuss with the Corporation the terms and conditions of this Agreement; and

     NOW THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and EXECUTIVE hereby agree as follows.

             1. Consideration for Release of Claims. Provided EXECUTIVE does not
revoke Section 7(a) and complies with the terms of this Agreement, the
Corporation will provide EXECUTIVE the benefits set forth in Section 10 of the
Employment Agreement.

             2. Declared Intent Not to Compete. EXECUTIVE hereby indicates that
EXECUTIVE intends / does not intend [indicate by crossing through the
inapplicable language] to refrain from engaging in certain activities specified
in Section 2.1 ("Competitive Activities") for some period of time following
termination of employment. If EXECUTIVE has indicated an intent not to engage in
Competitive Activities, in consideration for each month EXECUTIVE refrains from
engaging in Competitive Activities, the Corporation will pay EXECUTIVE the
monthly payments as described in Section 11 of the Employment Agreement until
the earlier of (i) when EXECUTIVE engages in a Competitive Activity or (ii) the
end of the Optional Restriction Period, which is [one year/two years] after the
date on which EXECUTIVE'S termination of employment becomes effective.

1

--------------------------------------------------------------------------------

                2.1 Competitive Activities. Competitive Activities include:

                        (a) Becoming associated with any entity, whether as an
owner, principal, partner, director, trustee, employee, agent, consultant, or
stockholder (except as a holder of 1% or less of the outstanding voting stock of
a company) that is engaged or proposes to engage in any business that solicits,
deposits or offers loans and is located within a 30 mile radius of any of the
Corporation's offices or branches (a "Competitor");

                        (b) Encouraging or soliciting or assisting any other
person or firm in encouraging or soliciting any person who, during the two-year
period preceding EXECUTIVE'S termination of employment, is or was engaged in a
business relationship with the Corporation to terminate the person's
relationship with the Corporation or to engage in a business relationship with a
Competitor; or

                        (c) Inducing any employee of the Corporation to
terminate employment with the Corporation and, either individually or as owner,
principal, partner, director, trustee, agent, employee, consultant or otherwise,
employing, offering employment, or causing employment to be offered to any
person who is or was employed by the Corporation unless such person shall have
ceased to be employed by such entity for a period of at least six months.

            2.2 Notice of Activities. If EXECUTIVE has indicated above an intent
not to engage in Competitive Activities, EXECUTIVE will notify the Corporation
before engaging in any such activities. If EXECUTIVE fails to give such notice
and continues to receive payments under this Section, EXECUTIVE shall not be
entitled to keep any payments received after engaging in a Competitive Activity.

            2.3 Not Enforceable Covenant. This is not a covenant not to compete
and the Corporation may not seek injunctive relief to prohibit EXECUTIVE from
engaging in a Competitive Activity. If EXECUTIVE chooses to engage in a
Competitive Activity, the Corporation will cease making monthly payments of the
consideration.

     3. Nondisclosure. EXECUTIVE covenants and agrees that he will not reveal to
any person, firm, or corporation any Confidential Information of any nature
concerning the Corporation or concerning the business of any of them. As used in
this Agreement, the term "Confidential Information" means all of the
Corporation's confidential and proprietary information and trade secrets in
existence on the date hereof or existing at any time during the term of this
Agreement, including but not limited to -

>      (a) the whole or any portion or phase of any business plans, financial
> information, purchasing data, supplier data, accounting data, or other
> financial information,
> 
>      (b) the whole or any portion or phase of any research and development
> information, design procedures, algorithms or processes, or other technical
> information,
> 
>      (c) the whole or any portion or phase of any marketing or sales
> information, sales records, customer lists, prices, sales projections, or
> other sales information, and

2

--------------------------------------------------------------------------------

> (d) trade secrets, as defined from time to time by the laws of the State of
> Oregon.

Notwithstanding the foregoing, Confidential Information excludes information
that, as of the date hereof or at any time after the date hereof, is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (1) by or through action of the Corporation, or (2) by or through
action of another person not in violation of a nondisclosure covenant with the
Corporation. This Section does not prohibit disclosure required by an order of a
court having jurisdiction or a subpoena from an appropriate governmental agency
or disclosure made by EXECUTIVE in the ordinary course of business and within
the scope of his authority.

     4. Return of Materials. EXECUTIVE agrees to deliver or return to the BANK
upon termination of employment or as soon thereafter as possible all written
information and any other similar items furnished by the Corporation or prepared
by EXECUTIVE in connection with his service to the Corporation. EXECUTIVE will
retain no copies thereof after termination of employment.

     5. Creative Work. EXECUTIVE agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by EXECUTIVE
during the term of his employment with the Corporation, regardless of when or
where such work or work product was produced, constitutes work made for hire,
all rights of which are owned by the Corporation. EXECUTIVE hereby assigns to
BANCORP and to the BANK all rights, title, and interest, whether by way of
copyrights, trade secret, trademark, patent, or otherwise, in all such work or
work product, regardless of whether the same is subject to protection by patent,
trademark, or copyright laws.

    6. Agreement to Cooperate with the Corporation Through the Date of
Termination.  EXECUTIVE agrees to cooperate as directed by the Corporation with
the Corporation and its customers through the Termination Date and throughout
the term of any post-employment consulting agreement, if any. If EXECUTIVE fails
to cooperate to the Corporation's satisfaction as reasonably determined by the
Corporation, EXECUTIVE shall be deemed to have resigned for purposes of
determining benefits under the Employment Agreement, but the other provisions of
this Agreement shall remain in full force and effect.

    7. Release of Claims.

            (a) Release and Covenant Not to Sue. As consideration for receipt of
certain benefits specified in the Employment Agreement, EXECUTIVE, on his or her
own behalf and on behalf of EXECUTIVE'S heirs, executors, successors, and
assigns hereby releases the Corporation, its directors, officers, executives,
managers, and employees from any and all debts, claims, demands, rights,
actions, causes of action, suits, or damages whatsoever and of every kind and
nature, whether known or unknown, contingent or otherwise (collectively the
"Claims"), against the Corporation and the others released herein, relating to
or arising out of EXECUTIVE'S termination, except to the extent such Claims
cannot under applicable law be released. EXECUTIVE also covenants not to sue or
file or cause to be filed any complaint with any federal, state, or local agency
or in any court against the Corporation or the others released herein regarding
any matter related to EXECUTIVE'S termination of employment with the
Corporation,

3

--------------------------------------------------------------------------------

including but not limited to any Claims under the Age Discrimination in
Employment Act or any similar federal, state or local law, except to the extent
such Claims cannot under applicable law be released. The release of liability
set forth herein does not extend to rights or claims that may arise from events
occurring after execution of this Agreement, including but not limited to claims
for the enforcement of this Agreement, or to EXECUTIVE'S exercise of rights
under the Consolidated Omnibus Budget Reconciliation Act of 1986 to continued
insurance, if applicable.

             (b) Acceptance and Revocation Period. EXECUTIVE shall have a period
of 21 days from the date of delivery of this Agreement to accept Section 7(a) of
this Agreement. EXECUTIVE shall have a period of seven days after his execution
of this Agreement during which EXECUTIVE may revoke his acceptance of Section
7(a) of this Agreement by providing written notice of revocation to BANCORP. Any
such acceptance or revocation must be addressed to the Chairman, BANCORP, 503
Airport Road, Medford, Oregon 97504 or such other address as EXECUTIVE may be
directed in writing by BANCORP to provide such acceptance or revocation. To be
effective, the acceptance or revocation must be received no later than 5:00 p.m.
Pacific Time within the applicable time period. The 21-day acceptance period may
be waived by EXECUTIVE, but the seven-day revocation period may not be waived.
If EXECUTIVE'S acceptance of Section 7(a) of this Agreement is not affirmatively
revoked in writing by EXECUTIVE during the seven-day revocation period, it shall
be deemed to have been accepted and not revoked. Section 7(a) of this Agreement
shall not be effective or enforceable until the seven-day revocation period has
expired. If EXECUTIVE properly executes his right to revoke acceptance of
Section 7(a), the remainder of this Agreement shall nevertheless remain in full
force and effect.

     8. No Admission of Wrongdoing. EXECUTIVE acknowledges and agrees that
nothing in this Agreement constitutes or shall be construed as an admission of
liability or wrongdoing on the part of the Corporation or the others released
herein.

     9. Successors. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Corporation and its successors and assigns.

     10. Severabilitv. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any provision shall not affect
the validity or enforceability of the other provisions of this Agreement. Any
provision held to be invalid or unenforceable shall be reformed to the extent
(and only to the extent) necessary to make it valid and enforceable.

     11. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Oregon, without giving effect to the
principles of conflict of laws of such State.

     12. Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Medford, Oregon. The
disputes subject to arbitration include not only disputes involving the meaning
or performance of the Agreement, but disputes about its negotiation, drafting,
or execution. The dispute will be determined by a single arbitrator and governed
by the then-existing rules of arbitration procedure in Jackson County Circuit
Court, except as set forth herein. Instead of filing of a civil complaint in
Jackson County Circuit Court, a party will commence the arbitration process by
noticing the other party. The parties will choose

4

--------------------------------------------------------------------------------

an arbitrator who specializes in employment conflicts from the arbitration list
for Jackson County Circuit Court. If no such arbitrator is available, the
parties will choose a similarly qualified arbitrator from any other arbitration
list for other Circuit Courts in Oregon. If the parties are unable to agree on
an arbitrator within ten (10) days of receipt of the list of arbitrators, each
party will select one attorney from the list, and those two attorneys shall
select the arbitrator from the list (with each of the two selecting attorneys
then concluding their services and each being compensated by the party selecting
each attorney, subject to recovery of such fees under Section 13). The
arbitrator may charge his or her standard arbitration fees rather than the fees
prescribed in the Jackson County Circuit Court arbitration procedures. The
arbitrator will have full authority to determine all issues, including
arbitrability, to award any remedy, including permanent injunctive relief, and
to determine any request for attorneys' fees, costs and expenses in accordance
with Section 13. There shall be no right to review of the arbitrator's decision
in court. The arbitrator's award may be reduced to final judgment or decree in
Jackson County Circuit Court.

     13. Expense/Attorneys' Fees. The prevailing party shall be awarded all
costs and expenses of the proceeding, including, but not limited to, attorneys'
fees, filing and service fees, witness fees, and arbitrators' fees. If
arbitration is commenced, the arbitrator will have full authority and complete
discretion to determine the "prevailing party" and the amount of costs and
expenses to be awarded.

     14. Injunctive Relief. Notwithstanding any other provision of this
Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Jackson County Circuit Court to preserve the status
quo during the arbitration proceeding, provided however, that the party seeking
relief agrees that ultimate resolution of the dispute will still be determined
through arbitration and not through court process. The filing of the court
action for injunctive relief shall not hinder or delay the arbitration process.

     15. This Agreement is Not Exclusive. This Agreement does not supersede any
other agreement to which EXECUTIVE may be party with the Corporation relating to
noncompetition, nondisclosure, or the other matters referred to in this
Agreement, whether those noncompetition, nondisclosure, or other provisions are
contained in an employment agreement, a severance agreement, a salary
continuation agreement, or any other agreement. This Agreement is in addition to
any such other agreement(s). In case of conflict between this Agreement, on one
hand, and any such other agreement(s), on the other, the Corporation shall have
sole and exclusive authority to determine whether this Agreement or such other
agreement(s) shall govern in the particular case and whether to enforce its
rights under this Agreement, under such other agreement(s), or under both.

     16. Defined Terms. Terms used but not defined in this Agreement shall have
the meanings given to them in the Employment Agreement.

[Signature Page to Follow]

5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, EXECUTIVE, BANCORP, and the BANK have executed this
Separation Agreement effective as of the day and year first set forth above.

 

       PREMIERWEST BANCORP:                 By:  ____________________________
         Its: ____________________________
                  PREMIERWEST BANK
       By:  ____________________________
         Its: ____________________________
          



     By signing below, I hereby agree to and accept all provisions of this
Separation Agreement, specifically including but not limited to the release and
covenant not to sue that is set forth in Section 7(a) of this Separation
Agreement. I understand that I have seven days after the date of my execution of
this Separation Agreement to revoke my acceptance of the release and covenant
not to sue contained in Section 7(a) of the Separation Agreement, and that if I
do not revoke my acceptance by 5:00 p.m. Pacific Time on that date the release
and covenant not to sue will become effective. I understand that if I do revoke
my acceptance of the release and covenant not to sue, I will forfeit all
consideration for the release of claims as set forth in Section 10 of the
Employment Agreement.



       EXECUTIVE:
       By:
       ____________________________
      BOBBY L. DUMILIEU                 Date signed: _________________, 20___  
               

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------